           Case 1:18-cr-00693-RMB Document 111 Filed 08/14/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
                                                           :
UNITED STATES OF AMERICA                                   :
                                                           :    Affirmation of Thane Rehn
                -v.-                                       :
                                                           :
 RAMSES OWENS,                                             :
     a/k/a “Ramses Owens Saad,”                            :    18 Cr. 693 (RMB)
 DIRK BRAUER,                                              :
 RICHARD GAFFEY,                                           :
     a/k/a “Dick Gaffey,” and                              :
 HARALD JOACHIM VON DER GOLTZ,                             :
     a/k/a “H.J. von der Goltz,”                           :
     a/k/a “Johan von der Goltz,”                          :
                                                           :
                                     Defendants.           :
 ----------------------------------------------------------X


          Thane Rehn, pursuant to Title 28, United States Code, Section 1746, hereby declares

 under penalty of perjury:

          1.      I am an Assistant United States Attorney in the United States Attorney’s Office

 for the Southern District of New York. I respectfully submit this affirmation in support of the

 Government’s motion regarding application of the crime fraud exception and waiver of the

 attorney-client privilege.

          2.      Attached hereto as Exhibit A is a true and correct copy of an email sent from a

 U.S. Law Firm Representative to AUSA Sarah Paul on or about May 11, 2016.

          3.      Attached hereto as Exhibit B is a true and correct copy of a Memorandum of

 Interview of Harald Joachim von der Goltz, drafted by IRS agents following a meeting with von

 der Goltz on or about May 19, 2016.

          4.      Attached hereto as Exhibit C is a true and correct copy of a transcript of a

 deposition of Harald Joachim von der Goltz, dated March 6, 2017.
        Case 1:18-cr-00693-RMB Document 111 Filed 08/14/19 Page 2 of 2



       5.     Attached hereto as Exhibit D is a true and correct copy of a letter dated November

14, 2017, addressed to AUSA Sarah Paul from Jeffrey Neiman.

       6.     Attached hereto as Exhibit E is a true and correct copy of a letter dated July 10,

2018, addressed to Jeffrey Neiman from AUSA Sarah Paul.

       7.     Attached hereto as Exhibit F is a true and correct copy of a letter dated July 13,

2018, addressed to AUSA Sarah Paul from Jeffrey Neiman.

       8.     Attached hereto as Exhibit G is a true and correct copy of a letter dated July 24,

2019, addressed to Government counsel in this case, from Daniel Koffman.



   Dated:     New York, New York
              August 14, 2019


                                             __________________________
                                             Thane Rehn
                                             Assistant United States Attorney
                                             Tel: 212-637-2354
